Exhibit 10.1

 

Release, Rescission and Termination Agreement

 

 

•

Optionable, Inc. and HQ Trading agree to sever their relationship and terminate,
nullify, and deem void the acquisition agreement & all employment agreements.

 

•

HQ Trading will keep the $400,000.00 payment made by Optionable, Inc.

 

•

HQ Trading will agree to no recourse of any kind toward Optionable, Inc.

 

•

Optionable, Inc. will agree to no recourse of any kind toward HQ Trading.

 

•

Optionable, Inc. and HQ Trading agree that the revenue and expense sharing cut
off to be after the close of business on May 14, 2007.

 

•

Both Optionable and HQ Trading will maintain the right to HQ Trading customer
list and the use there of but all other assets transferred or sold under the
acquisition agreement are here by transferred back to HQ Trading.

 

•

Optionable, Inc will release Towne, Holmquist, McHugh, Troiani and Lashley from
any further obligations under the employment contracts and Towne, Holmquist,
McHugh, Troiani and Lashley will release Optionable from any further obligations
under the employment contracts.

 

•

All warrant rights terminate upon termination of employment.

 

•

HQ Trading will reimburse Optionable, Inc. for office equipment in the
approximate amount of $2,000.00.

 

•

Trading rights transfer back to Optionable, Inc. from HQ Trading.

 

 

/s/ Albert Helmig

 

/s/ William Lashley

Albert Helmig

 

William Lashley

 

 

/s/ Peter Holmquist

 

/s/ Nicole Troiani

Peter Holmquist

 

Nicole Troiani

 

 

/s/ Douglas Towne

 

/s/ Joseph McHugh

Douglas Towne

 

Joseph McHugh

 

 

 